--------------------------------------------------------------------------------

Exhibit 10.1


 [logo.jpg]
932 Southwood Boulevard
Incline Village, NV  89451
Phone:  (775) 832-8500
Fax:      (775) 832-8501





January 11, 2010


Mr. Danny Hart


Dear Danny:


On behalf of PDL BioPharma, Inc. (‘PDL’ or ‘we’), I am pleased to extend to you
an employment offer for the position of Corporate Counsel reporting to PDL’s
General Counsel.  Your employment with PDL will begin on January 11, 2010 (the
‘Employment Date’).


You agree that you will devote your full business time and efforts to PDL.  You
agree that you will not engage in any other business or serve in any position
with or as a consultant or adviser to any other corporation or entity (including
as a member of such corporation’s or entity’s board of directors or other
governing or advising body), without the prior written consent of the
Board.  Notwithstanding the foregoing, but only for so long as such activities
in the aggregate do not materially interfere with your duties hereunder or
create a business or fiduciary conflict, you will not be prohibited from (i)
participating in charitable, civic, educational, professional, community or
industry affairs (including membership on boards of directors), (ii) managing
your passive personal investments, and (iii) continuing your service in the
positions that you held as of the date of this Offer Letter, which positions you
have disclosed to the Board, provided that any such service obligation is not
materially increased beyond what you have disclosed to us.

Your monthly base salary (as in effect from time to time, ‘Base Salary’) will be
$180,000 annually, less applicable taxes and withholdings, and will be payable
in accordance PDL’s payroll procedures.  Your annual target bonus will be set at
fifteen percent (15%) of your annual Base Salary.  Your bonus will be based on
your contribution to PDL’s achievement of its goals and objectives and your
individual performance during this period as determined by the General Counsel
and the Compensation Committee of the Board.


If you are terminated without Cause or resign for Good Reason you will receive a
lump sum cash payment equal to twenty-five percent (25%) of the sum of your
annual base salary and target bonus, provided that, such payment shall be
contingent upon your signing a release of all claims against PDL.


 
 

--------------------------------------------------------------------------------

 


For purposes of this Offer Letter, ‘Cause’ means the occurrence of any of the
following: (i) your intentional theft, dishonesty, willful misconduct, breach of
fiduciary duty for personal profit, or falsification of any PDL documents or
records; (ii) your material failure to abide by the PDL’s code of conduct or
other written policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) your material and
intentional unauthorized use, misappropriation, destruction or diversion of any
tangible or intangible asset or corporate opportunity of PDL (including, without
limitation, your improper use or disclosure of PDL confidential or proprietary
information); (iv) any willful act by you that has a material detrimental effect
on PDL’s reputation or business; (v) your repeated failure or inability to
perform any reasonable assigned duties after written notice from the General
Counsel of, and a reasonable opportunity to cure, such failure or inability;
(vi) any material breach by you of any employment, service, non-disclosure,
non-competition, non-solicitation or other similar agreement between you and
PDL, which breach is not cured pursuant to the terms of such agreement or within
twenty (20) days of receiving written notice of such breach; (vii) your
conviction (including any plea of guilty or nolo contendere) of any criminal act
involving fraud, dishonesty, misappropriation or moral turpitude, or which
impairs your ability to perform your duties with PDL.  For purposes of the
foregoing, no act or omission will be deemed ‘willful’ unless done, or omitted
to be done, by you without a reasonable good faith belief that you were acting
in the best interest of PDL.


For purposes of this Offer Letter, ‘Good Reason’ means the occurrence of any of
the following conditions without your informed written consent: (i) a material
diminution in your authority, duties or responsibilities, causing your position
to be of materially lesser rank or responsibility within PDL; (ii) a requirement
that you report to a corporate officer or other employee rather than directly to
the General Counsel; (iii) a material reduction in your Base Salary or bonus,
unless reductions comparable in amount and duration are concurrently made for
all other PDL officers; or (iv) any action or inaction by a PDL that
constitutes, with respect to the you, a material breach of this Offer Letter.


PDL has a welfare benefits package, including a comprehensive medical policy and
dental plan, as well as life insurance coverage, in which you will be eligible
to participate in accordance with PDL guidelines.  In addition, you are entitled
to four weeks of paid vacation in addition to PDL’s holiday schedule.


PDL will provide assistance to you to rent housing proximate to PDL’s
offices.  PDL will pay you a housing allowance of $2,500 per month for one year
from the Employment Date and PDL agrees to consider extending such assistance
prior to the first anniversary date of the Employment Date.  In addition, to
defray your moving expenses, PDL will reimburse you for such expenses including
actual moving expenses, transportation and incidental expenses associated with
your move.


Your employment with PDL will not be for a set term, and you will be an at-will
employee.  As a PDL employee, you will be free to resign at any time, just as we
will be free to terminate your employment at any time, with or without
Cause.  There will be no express or implied agreements to the contrary.  By
signing this Offer Letter, you agree to waive any right to participate in any
other severance plan maintained by PDL from time to time.


 
Page | 2


 
 

--------------------------------------------------------------------------------

 


PDL intends that payments and benefits provided to you pursuant to this Offer
Letter be exempt from or comply with all applicable requirements of Section 409A
of the Internal Revenue Code of 1986, as amended.  Any ambiguities in this Offer
Letter shall be construed in a manner consistent with such intent.


For purposes of federal immigration law, you will be required to provide PDL
documentary evidence of your identity and eligibility for employment in the
United States.


To indicate your acceptance of our offer, please sign and date this Offer Letter
in the space provided below and return it, along with a signed copy of the
enclosed Proprietary Information and Invention Assignment Agreement, to
Christopher Stone.  By executing this Offer Letter, you hereby represent that
your execution hereof and performance of your obligations hereunder do not and
will not contravene or otherwise conflict with any other agreement to which you
are a party or any other legal obligation applicable to you.  This Offer Letter,
along with the Proprietary Information and Invention Assignment Agreement,
supersedes any prior representations or agreements, whether written or oral,
with respect to our offer of employment to you.  This Offer Letter may not be
modified or amended except by a written agreement, signed by PDL and you.


We are very excited at the prospect of your joining PDL.




Sincerely,


PDL BioPharma, Inc.
Accepted by:
           
By: /s/ Christopher L. Stone
By: /s/ Danny Hart
Christopher L. Stone
Danny Hart
Vice President, General Counsel & Secretary
 
PDL BioPharma, Inc.
   
January 11, 2010
 
Date



 
Page | 3

--------------------------------------------------------------------------------